                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LOS ALAMOS NATIONAL BANK, N.A.,

              Plaintiff,
vs.                                                                  CIV 18-0613 KG/JHR

FIDELITY BANK,

              Defendant.


                                ORDER SETTING HEARING

      IT IS HEREBY ORDERED that a hearing and oral argument on Plaintiff’s Rule 12(b)(6)

Motion to Dismiss Fidelity Bank’s First Amended Counterclaim (Doc. 30) is set for

THURSDAY, APRIL 4, 2019, AT 10:00 AM at the United States Courthouse, 4th Floor,

Mimbres Courtroom, 100 N. Church Street, Las Cruces, New Mexico.




                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
